Opinion issued August 5, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00135-CR
———————————
ZACHARY CHARLES BURGOON, Appellant
V.
The State of
Texas, Appellee

 

 
On Appeal from the 262nd District Court
Harris County, Texas

Trial Court Case No. 1247391
 

 
MEMORANDUM OPINION
          We lack jurisdiction to hear this
appeal.  Appellant, Zachary Charles
Burgoon, pleaded guilty to the offense of evading arrest with a motor vehicle,
and, in accordance with his plea bargain agreement with the State, the trial
court sentenced appellant to confinement for 180 days.[1]
  
          After the trial court sentenced appellant to punishment
that fell within the terms of the plea bargain agreement, the trial court
certified that this case is a plea-bargain case and the defendant has no right
to appeal.  Appellant did not request to
appeal any pre-trial matters, and the trial court did not give permission for
appellant to appeal.  Appellant filed a
timely pro se notice of appeal.  
          We conclude that the trial court’s certification that
appellant has no right of appeal, as shown on the “Trial Court’s Certification
of Right of Appeal,” is supported by the record that shows he entered into an agreed
plea bargain.  Tex. R. App. P. 25.2(a).  Because appellant has no right of appeal, we
must dismiss this appeal "without further action."  Chavez
v. State, 183 S.W.3d 675, 680 (Tex.Crim.App. 2006).
          Accordingly, the appeal is dismissed
for lack of jurisdiction.
          We deny any pending motions as moot. 
PER CURIAM
Panel consists of Justices Keyes, Hanks, and Higley.
Do not publish. 
 Tex. R. App. P. 47.2(b).




[1]
          The plea agreement included a
reduction of state jail felony punishment to misdemeanor punishment pursuant to
Section 12, 44 (a) of the Texas Penal Code. Tex. Penal Code Ann. § 12.44 (a) (Vernon Supp.
2009).